728 F.2d 1359
In the Matter of the Complaint of HERCULES CARRIERS, INC.,for exoneration from or limitation of liability asOwner of the M/V SUMMIT VENTURE,Plaintiffs- Appellees,v.STATE OF FLORIDA, et al., Claimants,Canadian Transport Company, Clipper Maritime Co., Ltd., I.S.Joseph Company, Inc., Ultraocean S.A., SabineTowing & Transportation Company,Claimants- Appellants.In the Matter of the Complaint of the UNITED STATES ofAmerica, as Owner of the USCGC BLACKTHORN, forexoneration from or limitation ofliability, Plaintiff- Appellee,v.I.S. JOSEPH SHIPPING, LTD., I.S. Joseph Company, Inc.,Clipper Maritime Co., Ltd., Pell Nederland, B.V. TermarNavigation Company, Turbana Banana Corp., Gulfcoast TransitCo., ABC Containerline, N.V., Wallenius Rederierna andMotorships, Inc., A/B Helsingfors Steamship Co., Ltd., andAlianza Naviera Argentina, D.A., Marthanassa CompaniaNaviera, S.A., Navios Corp. and Oceanside Ltd., et al.,Claimants-Appellants.
Nos. 81-6005, 81-6078.
United States Court of Appeals,Eleventh Circuit.
March 30, 1984.

Jack C. Rinard, MacFarlane, Ferguson, Allison & Kelly, Ted R. Manry, III, Tampa, Fla., for claimants-appellants in both cases.
Holland & Knight, Gregg D. Thomas, Tampa, Fla., for claimants-appellants in No. 81-6078.
Kent Westmoreland and Robert C. Tarics, Houston, Tex., for Sabine Towing & Transp. Co.
Dewey R. Villareal, Jr., Tampa, Fla., for Kingston Shipping Co., Inc., Apex Marine Corp. and Hercules Carriers.
Arthur L. Schechter, Houston, Tex., for Kingston Shipping Co., Inc. and Apex Marine Corp.
James O. Davis, Jr., Tampa, Fla., for Judith T. Curtin.
Richard F. Ralph, Miami, Fla., for Greyhound Lines.
David G. Hanlon, Tampa, Fla., for State of Fla.  (Dept. of Transp.).
David V. Hutchinson, Civ. Div., Torts Branch, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee in No. 81-6078.
Appeals from the United States District Court for the Middle District of Florida, George C. Carr, Judge.
Before GODBOLD, Chief Judge, RONEY, TJOFLAT, HILL, FAY, VANCE, KRAVITCH, JOHNSON, HENDERSON, HATCHETT, ANDERSON and CLARK, Circuit Judges.  On petition for rehearing in banc of 720 F.2d 1201.
PER CURIAM:


1
Because the court is equally divided as to whether to affirm or reverse, the judgment of the district court is AFFIRMED by operation of law.